Case 19-17916-amc         Doc 38     Filed 09/17/20 Entered 09/17/20 11:28:50                  Desc Main
                                     Document     Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Lisa Suarez                                     :       Chapter 13
                                                         :
                                                         :       Case No. 19-17916AMC
Debtor(s)                                                :

                                     CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Motion to Sell filed at docket number 35



Dated: September 17, 2020                                    /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
